OPINION OF THE COURT
Memorandum.
Order unanimously affirmed with $10 costs.
A squatter proceeding was commenced against three occupants of the building by nailing and mailing one copy of the notice of petition and petition to the common entrance door of the building. The return on appeal does not indicate that petitioner made any attempt to contact the occupants or to have any agent visit the premises to discern how many families lived there. In effect, the city served the "building” in order to vacate same.
We affirm the finding of the court below that the actions of the city failed to comply with RPAPL 741 (3). We also note that the actions of petitioner failed to comply with RPAPL 735 since said section anticipates the individual service of a person and does not anticipate that jurisdiction over multiple occupants of separate apartments may be obtained through the service of one notice of petition and petition. We therefore conclude that the service herein was improper and that separate proceedings should have been commenced with consideration being given on the part of the petitioner to thereafter moving for consolidation (see, Zamar v Fair, 153 Misc 2d 913, 915; see also, MSG Pomp Corp. v Doe, 185 AD2d 798, 801).
Kassoff, P. J., Scholnick and Patterson, JJ., concur.